Citation Nr: 1201867	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on August 17, 2009 at the RO in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

When the case was last before the Board in May 2010, the issue of whether new and material evidence had been received to reopen the Veteran's claim for service connection for tinnitus was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011 the Court granted a Joint Motion for Partial Remand and remanded the issue back to the Board for action consistent with the joint motion.  

In May 2010, the Board also denied entitlement to an initial compensable evaluation for residuals of a pilonidal cyst, denied reopening a claim for service connection for right ear hearing loss, and reopened a claim for service connection for left ear hearing loss and remanded the issue on the merits.  The Veteran did not appeal any of these decisions to the Court.  Subsequently, in a May 2011 supplemental statement of case, the RO denied entitlement to service connection for left ear hearing loss.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that in a letter dated in October 2011, the Veteran's attorney requested a Travel Board hearing to present additional testimony.  38 C.F.R. § 20.1304(b).  Although one hearing before the Board has already been held in this case, the Board concludes that, given the remand by the Court, the Veteran may indeed have additional testimony that he would like to present.  Therefore, the Board concludes that good cause has been shown for another hearing before the Board.  38 C.F.R. § 20.1304(b)(1)(ii).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a hearing before the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



